Citation Nr: 1007584	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus, for 
accrued benefits purposes.

2.  Entitlement to nonservice connected burial benefits, to 
include transportation allowance.

3.  Entitlement to service connection for hearing loss, for 
accrued benefits purposes.

4.  Entitlement to service connection for exposure to 
asbestos, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Navy 
from November 1943 to April 1946.  The Veteran passed away on 
November 24, 2003; the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 administrative decision 
and a November 2009 rating decision by the Portland, Oregon, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

The March 2006 administrative decision denied entitlement to 
nonservice connected burial benefits and a transportation 
allowance.  In a February 2009 decision, the Board remanded 
the case and the RO was directed to formally consider the 
claims of service connection for hearing loss, tinnitus, and 
asbestos exposure which were denied in a February 2003 RO 
decision and were the subject of an October 2003 remand by 
the Board for further development.  Those claims were pending 
at the time of the Veteran's death, for accrued benefits 
purposes.  

The RO complied with the Board's February 2009 directives in 
a November 2009 rating decision.  

The issues of service connection for hearing loss and for 
exposure to asbestos, both for accrued benefits purposes, are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus at least as likely as not was first manifested 
on active duty service.

2.  At the time of the Veteran's death, an original claim of 
service connection for tinnitus was pending; the evidence of 
record at the time of death was sufficient to support a 
finding of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection of tinnitus, for 
accrued benefits purposes, have been met.  38 U.S.C.A. 
§ 1110, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.303, 3.304, 3.1000 (2009).

2.  The criteria for nonservice connected burial benefits, to 
include a transportation allowance, have been met.  
38 U.S.C.A. §§ 2302, 2303, 2305, 2308, 5107 (West 2002 & 
2009); 38 C.F.R. §§ 3.102, 3.954, 3.1600, 3.1605 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The benefits sought on appeal are being 
granted in full.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Service Connection for Tinnitus, for Accrued Benefits 
Purposes

Accrued benefits are those monetary benefits, other than 
insurance or indemnity payments, to which an individual was 
entitled at death under existing ratings or decisions, or 
based on evidence in the file at date of death.  38 U.S.C.A. 
§ 5121.  Applications for accrued benefits must be filed 
within 1 year after the date of death.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  The appellant's January 2004 application 
for Dependency and Indemnity Compensation (DIC) benefits is 
considered a claim for accrued benefits.  

Entitlement to accrued benefits may be established only if 
the Veteran had a claim for benefits pending at the time of 
his death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998)

The Veteran filed a claim of service connection for tinnitus 
in October 2002.  The claim was denied by the RO in a 
February 2003 rating decision.  The Veteran appealed this 
denial, and in October 2003, the Board remanded the claim for 
further development.  The Veteran died in November 2003, 
prior to completion of the remand instructions.  The claim of 
service connection for tinnitus, because it was still open on 
appeal, was a pending claim at the time of his death.  
38 C.F.R. § 3.160.  

At the time of the Veteran's death, the evidence of record 
included an October 2002 report of a VA audiology 
consultation.  At that time, the Veteran reported having 
bilateral tinnitus since World War II.  He stated that he had 
excessive noise exposure in service and after service, and 
had not used hearing protection.  Service personnel records 
which were associated with the claims file prior to the 
Veteran's death show that he served as a Motor Machinist Mate 
aboard ship for approximately three years.  His noise 
exposure in service is conceded.

Service treatment records do not reveal any treatment for or 
complaint of hearing problems during service.  At an April 
1946 separation physical, no disease or defect of the ears 
was noted.  

The Veteran's report of continuous tinnitus since service is 
competent evidence of a chronic disease, as he is capable, 
even as a layperson, of observing and reporting his symptoms.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Service personnel records establish his exposure to excessive 
noise in service.  VA medical records dated in October 2002 
indicate that such exposure was due in  part to noise 
exposure.  Although the doctor did not specify whether in-
service or post-service noise was responsible, all reasonable 
doubt must be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Moreover, the Veteran stated that 
his tinnitus pre-existed his occupational noise exposure 
after service.

Accordingly, service connection for tinnitus is warranted, 
for accrued benefits purposes.




III.  Nonservice Connected Burial Benefits, to Include 
Transportation Allowance

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial. 
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600 (2008).  If a Veteran 
dies as a result of a service connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).

If a Veteran's death is not service connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

As is established above, at the time of his death the Veteran 
had a pending claim of service connection for compensation 
benefits.  Moreover, the evidence of record establishes that 
entitlement to compensation benefits was warranted on that 
claim.  Service connection for tinnitus has, in fact, now 
been granted.

Accordingly, entitlement to nonservice connected burial 
benefits, to include a transportation allowance, is 
warranted.


ORDER

Service connection for tinnitus, for accrued benefits 
purposes, is granted.

Entitlement to nonservice connected burial benefits, to 
include transportation allowance, is granted.



REMAND

In a February 2009 decision, the Board directed the RO to 
formally adjudicate claims of service connection for hearing 
loss, tinnitus, and asbestos exposure which were pending at 
the time of the Veteran's death, for accrued benefits 
purposes.  

The RO complied with the Board's February 2009 directives in 
a November 2009 rating decision.  The January 2010 statement 
and argument from the appellant's representative is taken as 
a notice of disagreement (NOD) with that decision.  The 
matter of service connection for tinnitus, for accrued 
benefits purposes, is resolved above.  The RO has not, 
however, issued a statement of the case (SOC) with respect to 
the outstanding appellate issues.  

When an NOD has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the agency of original jurisdiction for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus the claims of service connection for hearing 
loss and for asbestos exposure, both for accrued benefits 
purposes, are being remanded for issuance of an SOC and to 
give the appellant the opportunity to complete an appeal.  
38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 (2005); See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Moreover, additional development is required for full 
compliance with VA's duty to assist the claimant in 
substantiating her claim.  Specifically, the RO must obtain 
the complete report of audiometric testing performed in 
October 2002, in order to determine if there is in fact a 
current hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  Certain documents may be deemed as constructively 
of record in an accrued benefits claim even though physically 
absent from the record on the date of death. Hayes v. Brown, 
4 Vet. App. 353, 360- 361 (1993).  Such documents include 
reports of VA treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Obtain a copy of the complete October 
2002 VA audiometric testing, to include 
puretone thresholds and speech 
discrimination scores, and associate such 
with the claims file.

2.  Provide a Statement of the Case which 
addresses the issues of service connection 
for hearing loss and for asbestos exposure, 
both for accrued benefits purposes.  If, 
and only if, the benefits claimed are 
denied, and an appeal is perfected by a 
timely filed substantive appeal, these 
issues should be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


